     MCGREGOR W. SCOTT
1
     United States Attorney
2    DEBORAH LEE STACHEL
     16Regional Chief Counsel, Region IX
3    Social Security Administration
     BEATRICE NA, CSBN 303390
4
     Special Assistant United States Attorney
5           Office of the General Counsel
            160 Spear Street, Suite 800
6           San Francisco, California 94105
7           Telephone: (415) 977-8967
            Facsimile: (415) 744-0134
8           E-mail: beatrice.na@ssa.gov
9    Attorneys for Defendant
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   TOU VUE,                                         )    Case No. 1:16-cv-00155-BAM
                                                      )
14           Plaintiff,                               )    JOINT STIPULATION AND ORDER FOR
                                                      )    THE AWARD AND PAYMENT OF
15                   v.                               )    ATTORNEY FEES AND EXPENSES
16                                                    )    PURSUANT TO THE EQUAL ACCESS
     NANCY A. BERRYHILL, Acting                       )    TO JUSTICE ACT, 28 U.S.C.
17   Commissioner of Social Security,                 )    § 2412(d)
                                                      )
18
             Defendant.                               )
19                                                    )

20
21
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
22
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
23
     expenses in the amount of Six Thousand Five Hundred dollars ($ 6,500.00) under the Equal
24
     Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for
25
     all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action,
26
     in accordance with 28 U.S.C. § 2412(d).
27
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28
     the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel, Kelsey Brown.



                                                       1
1    Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
2    ability to honor the assignment will depend on whether the fees are subject to any offset
3    allowed under the United States Department of the Treasury’s Offset Program. After the order
4    for EAJA fees is entered, the government will determine whether they are subject to any offset.
5           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
6    determines that Plaintiff does not owe a federal debt, then the government shall cause the
7    payment of fees, expenses and costs to be made directly to counsel, pursuant to the assignment
8    executed by Plaintiff. Any payments made shall be delivered to counsel.
9           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10   attorney fees, and does not constitute an admission of liability on the part of Defendant under
11   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
12   from, and bar to, any and all claims that Plaintiff and/or counsel may have relating to EAJA
13   attorney fees in connection with this action.
14          This award is without prejudice to the rights of counsel to seek Social Security Act
15   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
16
                                           Respectfully submitted,
17
     Dated: April 26, 2019         By:     /s/ Beatrice Na for Kelsey Brown *
18                                         KELSEY BROWN
                                           (* By email authorization on April 26, 2019)
19
20                                         Attorney for Plaintiff

21
22   Dated: April 26, 2019         By:     /s/ Beatrice Na
                                           BEATRICE NA
23                                         Special Assistant United States Attorney
24                                         Attorney for Defendant
25
26
27
28




                                                     2
1                                                 ORDER
2           Based upon the parties’ stipulation for the award and payment of attorney’s fees pursuant
3    to the Equal Access to Justice Act (“Stipulation”) filed on April 26, 2019, IT IS HEREBY
4    ORDERED that, pursuant to 28 U.S.C. § 2412, fees in the amount of six thousand five hundred
5    dollars ($6,500.00) be awarded subject to the terms of the Stipulation.
6
     IT IS SO ORDERED.
7
8       Dated:     April 30, 2019                             /s/ Barbara      A. McAuliffe      _
                                                         UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     3
